           Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 1 of 23



                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF MARYLAND


 InnoBrilliance, LLC,                                            Case No. ________________
           Plaintiff,                                            Patent Case
           v.                                                    Jury Trial Demanded
 Rekor Recognition Systems, Inc.,

           Defendant.



                              COMPLAINT FOR PATENT INFRINGEMENT

       Plaintiff InnoBrilliance, LLC (“InnoBrilliance”), through its attorney, Isaac Rabicoff,

complains of Rekor Recognition Systems, Inc. (“Rekor”), and alleges the following:

                                                   PARTIES

       1.         Plaintiff InnoBrilliance, LLC is a corporation organized and existing under the

laws of Texas and maintains its principal place of business at 402 Roy Creek Ln, Dripping

Springs, TX 78620.

       2.         Defendant Rekor Recognition Systems, Inc. is a corporation organized and

existing under the laws of Delaware that maintains its principal place of business at 7172

Columbia Gateway Driveway, Suite 400, Columbia, MD 21046.

                                                JURISDICTION

       3.         This is an action for patent infringement arising under the patent laws of the

United States, Title 35 of the United States Code.

       4.         This Court has exclusive subject matter jurisdiction under 28 U.S.C. §§ 1331 and

1338(a).




                                                   1
         Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 2 of 23



        5.      This Court has personal jurisdiction over Rekor because it has engaged in

systematic and continuous business activities in this District. Specifically, Rekor provides its full

range of services to residents in this District and has its principal place of business in this

District. As described below, Rekor has committed acts of patent infringement giving rise to this

action within this District.

                                                VENUE

        6.      Venue is proper in this District under 28 U.S.C. § 1400(b) because Rekor has

committed acts of patent infringement in this District and has its principal place of business in

this District. In addition, InnoBrilliance has suffered harm in this district.

                                          PATENTS-IN-SUIT

        7.      InnoBrilliance is the assignee of all right, title and interest in United States Patent

No. 7,711,150 (the “’150 Patent”), United States Patent No. 7,881,498 (the “’498 Patent”), and

United States Patent No. 8,009,870 (the “’870 Patent”) (collectively hereinafter “Patents-in-

Suit”), including all rights to enforce and prosecute actions for infringement and to collect

damages for all relevant times against infringers of the Patents-in-Suit. Accordingly,

InnoBrilliance possesses the exclusive right and standing to prosecute the present action for

infringement of the Patents-in-Suit by Rekor.

The ’150 Patent

        8.      On May 4, 2010, the United States Patent and Trademark Office issued the ’150

Patent. The ’150 Patent is titled “Autonomous Wide-Angle License Plate Recognition.” The

application leading to the ’150 Patent was filed on August 22, 2005 and is a national stage entry

of PCT/US03/21958, which was filed on July 10, 2003. A true and correct copy of the ’150

Patent is attached hereto as Exhibit A and incorporated herein by reference.




                                                   2
           Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 3 of 23



        9.      The ’150 Patent is valid and enforceable.

        10.     The ’150 Patent describes a need for traffic police, highway patrol and mobile

security personnel to accurately and efficiently identify potential issues with regards to nearby

vehicles. Ex. A, 1:10–14.

        11.     The ’150 Patent describes systems and methods of capturing, from a surveillance

vehicle, “vehicle license plate number information” from a targeted vehicle “in a fully

autonomous fashion.” Ex. A, 1:61-64. This captured license plate information is then applied

“against a database to identify potential problems with the [targeted] vehicle or its driver.” Id. at

1:65-66.

        12.     The ’150 Patent claims are not directed to a method of organizing human activity

or to a fundamental economic practice long prevalent in commerce. The ’150 Patent describes a

system that addresses a technical problem—how to make license plate recognition of a targeted

moving vehicle, captured from a surveillance vehicle, into a fully autonomous system, id. at

1:55-57—with a technical solution: using continuously-running cameras (e.g., digital video

cameras with wide-angle lenses) mounted in a surveillance vehicle that automatically capture the

image of a license plate from a target vehicle, regardless of whether the target and surveillance

vehicles are in the same lane; using a process that continuously runs character recognition to

identify potential problems related to the target vehicle; and notifying the operator with an alert

if a problem is identified. Id. at 2:5-24.

        13.     The ’150 Patent does not preempt the field or preclude the use of other license

plate recognition systems. The claims are directed to capturing images of the target vehicle’s

license plate (a) “without a need for input from the operator,” and (b) “regardless of whether the

target vehicle[] [is] in a same lane as the surveillance vehicle, or in left or right adjacent lanes to




                                                   3
         Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 4 of 23



that of the surveillance vehicle.” Id. at claim 1. The ’150 Patent identifies other license plate

recognition systems that lack these two features of the claims, and instead “(a) forcing the driver

of the [surveillance] car to maneuver his vehicle relative to the target vehicle, and (b) forcing the

operator to trigger the camera, [which] involve[s] conscious efforts on the part of the driver.” Id.

at 1:44-45.

       14.     The ’150 Patent does not take a well-known or established business method or

process and apply it to a general-purpose computer. Instead, the specific system and processes

described in the ’150 Patent have no direct corollary to a well-known business process. The ’150

Patent describes a system that addresses a technical problem that arises in the context of

providing autonomous license plate surveillance. See id., 1:61-66. As non-autonomous license

plate recognition systems attached to surveillance vehicles (e.g., for traffic police) have become

prevalent, technical problems arose with how to safely and effectively use these systems given

that these systems “forc[e] the driver of the [surveillance] car to maneuver his vehicle relative to

the target vehicle, and . . . forc[e] the operator to trigger the camera, [which] involve[s]

conscious efforts on the part of the driver.” Id., 1:44-45. The ’150 Patent’s solution has improved

computer technology by rendering such a vehicle-mounted license plate recognition system fully

autonomous. See id., 2:5-24.

The ’498 Patent

       15.     On February 1, 2011, the United States Patent and Trademark Office issued the

’498 Patent. The ’498 Patent is titled “Autonomous Wide-Angle License Plate Recognition.”

The application leading to the ’498 Patent was filed on April 9, 2010, which is a continuation of

U.S. Patent No. 10/546,555, leading to the ’150 Patent; which is a National Stage Entry of




                                                  4
          Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 5 of 23



PCT/US03/21958, which was filed on August 3, 2003. A true and correct copy of the ’498 Patent

is attached hereto as Exhibit B and incorporated herein by reference.

         16.    The ’498 Patent is valid and enforceable.

         17.    The ’498 Patent describes a need for traffic police, highway patrol and mobile

security personnel to accurately and efficiently identify potential issues with regards to nearby

vehicles. Ex. B, 1:20–24.

         18.    The ’498 Patent describes systems and methods of capturing, from a surveillance

vehicle, “vehicle license plate number information” from a targeted vehicle “in a fully

autonomous fashion.” Ex. B, 2:5-6. This captured license plate information is then applied

“against a database to identify potential problems with the [targeted] vehicle or its driver.” Id. at

2:7-8.

         19.    The ’498 Patent claims are not directed to a method of organizing human activity

or to a fundamental economic practice long prevalent in commerce. The ’498 Patent describes a

system that addresses a technical problem—how to make license plate recognition of a targeted

moving vehicle, captured from a surveillance vehicle, into a fully autonomous system, id. at

1:60-65—with a technical solution: using continuously-running cameras (e.g., digital video

cameras with wide-angle lenses) mounted in a surveillance vehicle that automatically capture the

image of a license plate from a target vehicle, regardless of whether the target and surveillance

vehicles are in the same lane; using a process that continuously runs character recognition to

identify potential problems related to the target vehicle; and notifying the operator with an alert

if a problem is identified. Id. at 2:5-28.

         20.    The ’498 Patent does not preempt the field or preclude the use of other license

plate recognition systems. The claims are directed to capturing images of the target vehicle’s




                                                  5
         Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 6 of 23



license plate (a) “without a need for input from the operator,” and (b) “regardless of whether the

target vehicle[] [is] in a same lane as the surveillance vehicle, or in left or right adjacent lanes to

that of the surveillance vehicle.” Id. at claim 1. The ’498 Patent identifies other license plate

recognition systems that lack these two features of the claims, and instead “(a) forcing the driver

of the [surveillance] car to maneuver his vehicle relative to the target vehicle, and (b) forcing the

operator to trigger the camera, [which] involve[s] conscious efforts on the part of the driver.” Id.

at 1:52-55.

        21.     The ’498 Patent does not take a well-known or established business method or

process and apply it to a general-purpose computer. Instead, the specific system and processes

described in the ’498 Patent have no direct corollary to a well-known business process. The ’498

Patent describes a system that addresses a technical problem that arises in the context of

providing autonomous license plate surveillance. See id., 1:60-65. As non-autonomous license

plate recognition systems attached to surveillance vehicles (e.g., for traffic police) have become

prevalent, technical problems arose with how to safely and effectively use these systems given

that these systems “forc[e] the driver of the [surveillance] car to maneuver his vehicle relative to

the target vehicle, and . . . forc[e] the operator to trigger the camera, [which] involve[s]

conscious efforts on the part of the driver.” Id., 1:52-55. The ’498 Patent’s solution has improved

computer technology by rendering such a vehicle-mounted license plate recognition system fully

autonomous. See id., 2:5-28.

The ’870 Patent

        22.     On August 30, 2011, the United States Patent and Trademark Office issued the

’870 Patent. The ’870 Patent is titled “Autonomous Wide-Angle License Plate Recognition.”

The application leading to the ’870 Patent was filed on December 17, 2010, which is a




                                                   6
           Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 7 of 23



continuation of U.S. Patent Application No. 12/757,262, leading to the ’498 Patent; which is a

continuation of U.S. Patent No. 10/546,555, leading to the ’150 Patent; which is a National Stage

Entry of PCT/US03/21958, which was filed on August 3, 2003. A true and correct copy of the

’870 Patent is attached hereto as Exhibit C and incorporated herein by reference.

       23.     The ’870 Patent is valid and enforceable.

       24.     The ’870 Patent describes a need for traffic police, highway patrol and mobile

security personnel to accurately and efficiently identify potential issues with regards to nearby

vehicles. Ex. C, 1:23–28.

       25.     The ’870 Patent describes systems and methods of capturing, from a surveillance

vehicle, “vehicle license plate number information” from a targeted vehicle “in a fully

autonomous fashion.” Ex. C, 2:7-10. This captured license plate information is then applied

“against a database to identify potential problems with the [targeted] vehicle or its driver.” Id. at

2:11-12.

       26.     The ’870 Patent claims are not directed to a method of organizing human activity

or to a fundamental economic practice long prevalent in commerce. The ’870 Patent describes a

system that addresses a technical problem—how to make license plate recognition of a targeted

moving vehicle, captured from a surveillance vehicle, into a fully autonomous system, id. at 2:1-

3—with a technical solution: using continuously-running cameras (e.g., digital video cameras

with wide-angle lenses) mounted in a surveillance vehicle that automatically capture the image

of a license plate from a target vehicle, regardless of whether the target and surveillance vehicles

are in the same lane; using a process that continuously runs character recognition to identify

potential problems related to the target vehicle; and notifying the operator with an alert if a

problem is identified. Id. at 2:18-37.




                                                  7
          Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 8 of 23



        27.     The ’870 Patent does not preempt the field or preclude the use of other license

plate recognition systems. The claims are directed to capturing images of the target vehicle’s

license plate (a) “autonomously,” and (b) in multiple lanes of traffic, “in the first lane in front of

the autonomous vehicle . . . in a second lane to the left of the surveillance vehicle . . . in a third

lane to the right of the surveillance vehicle, and . . . traveling in the first lane behind the

surveillance vehicle.” Id. at claim 1. The ’870 Patent identifies other license plate recognition

systems that lack these two features of the claims, and instead “(a) forcing the driver of the

[surveillance] car to maneuver his vehicle relative to the target vehicle, and (b) forcing the

operator to trigger the camera, [which] involve[s] conscious efforts on the part of the driver.” Id.

at 1:55-57.

        28.     The ’870 Patent does not take a well-known or established business method or

process and apply it to a general-purpose computer. Instead, the specific system and processes

described in the ’870 Patent have no direct corollary to a well-known business process. The ’870

Patent describes a system that addresses a technical problem that arises in the context of

providing autonomous license plate surveillance. See id., 1:58-65. As non-autonomous license

plate recognition systems attached to surveillance vehicles (e.g., for traffic police) have become

prevalent, technical problems arose with how to safely and effectively use these systems given

that these systems “forc[e] the driver of the [surveillance] car to maneuver his vehicle relative to

the target vehicle, and . . . forc[e] the operator to trigger the camera, [which] involve[s]

conscious efforts on the part of the driver.” Id., 1:55-57. The ’870 Patent’s solution has improved

computer technology by rendering such a vehicle-mounted license plate recognition system fully

autonomous. See id., 2:7-38.




                                                    8
         Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 9 of 23



                             COUNT I: INFRINGEMENT OF THE ’150 PATENT

       29.     InnoBrilliance incorporates the above paragraphs herein by reference.

       30.     Direct Infringement. Rekor has been and continues to directly infringe at least

claim 1 of the ’150 Patent in this District and elsewhere in the United States by selling a license

plate recognition (“LPR”) camera system.

       31.     In particular, Rekor sells the Rekor LPR-2 and LPR-4 to surveil vehicles and to

capture images of license plates (“Rekor’s LPR camera system”).

       32.     Rekor’s LPR camera system satisfies the preamble of claim 1: “a system for

alerting an operator of a moving surveillance vehicle with respect to ﬁrst and second license

plates on moving ﬁrst and second target vehicles within camera surveillance distance of the

surveillance vehicle, respectively.” For example, Rekor’s LPR camera system surveils vehicles

and captures license plate images. The LPR camera system scans each license plate image to

determine the license plate number.




                                             Figure 1

Source: https://rekorsystems.com/solutions/lprmobile/

       33.     For example, Rekor’s LPR camera system allows the capturing of license plate

information while the surveillance vehicle and target vehicle are both moving. See Figure 1.




                                                 9
         Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 10 of 23



        34.     The captured license plate number is compared to a hot list of targeted license

plate numbers. If a match between the captured license plate number and the hot list occurs, the

vehicle is alerted.




                                        Figure 2: hot lists

Source: https://rekorsystems.com/solutions/lprmobile/

        35.     Rekor’s LPR camera system satisfies claim element 1(a)(1): “at least first and

second cameras mounted on the surveillance vehicle.” For example, Rekor’s LPR camera system

has two cameras mounted on the vehicle.




                                                10
         Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 11 of 23




                                    Figure 3: multiple cameras

Source: https://rekorsystems.com/solutions/lprmobile/

       36.     Rekor’s LPR camera system satisfies claim element 1(a)(2): “collectively

configured to capture, without a need for input from the operator, images of each of the license

plates of the target vehicles regardless of whether the target vehicles are in a same lane as the

surveillance vehicle, or in left or right adjacent lanes to that of the surveillance vehicle.” For

example, Rekor’s LPR camera system scans each license plate of target vehicles in multiple

lanes of traffic. An image of the license plate is captured, and the license plate scan data is saved.

With two cameras, Rekor’s LPR camera system captures license plate information from the

target vehicle, without the need for operator input, regardless of whether the target vehicle is in

the same lane or an adjacent lane to the vehicle.




                                                  11
        Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 12 of 23




                                    Figure 4: multiple lanes

Source: https://rekorsystems.com/solutions/lprmobile/

       37.     Rekor’s LPR camera system satisfies claim element 1(b): “at least one processor

carried by the surveillance vehicle that continuously uses character recognition to determine the

first and second license plate numbers only upon discovering that there is a potential problem

related to the second or third moving vehicles, all without a need for input from the operator.”

For example, Rekor’s LPR camera system automatically scans license plate images to determine

the license plate numbers of multiple vehicles at once.




                                                12
          Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 13 of 23




                            Figure 5: multiple license plates at once

Source: https://rekorsystems.com/solutions/lprmobile/

       38.     Accordingly, every element of claim 1 is satisfied by Rekor’s LPR camera

system.

       39.     InnoBrilliance is entitled to recover damages adequate to compensate it for such

infringement in an amount no less than a reasonable royalty under 35 U.S.C. § 284.

                            COUNT II: INFRINGEMENT OF THE ’498 PATENT

       40.     InnoBrilliance incorporates the above paragraphs herein by reference.

       41.     Direct Infringement. Rekor has been and continues to directly infringe at least

claim 1 of the ’498 Patent in this District and elsewhere in the United States by selling a license

plate recognition (“LPR”) vehicle system.

       42.     In particular, Rekor sells the LPR Camera System to surveil vehicles and to

capture images of license plates (“Rekor’s LPR camera system”).

       43.     Rekor’s LPR camera system satisfies the preamble of claim 1 by performing: “a

method of surveilling multiple target vehicles.” For example, Rekor’s LPR camera system


                                                 13
         Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 14 of 23



surveils vehicles and captures license plate images. The LPR camera system scans each license

plate image to determine license plate numbers.




                                             Figure 1

Source: https://rekorsystems.com/solutions/lprmobile/

        44.     Each captured license plate number is compared to a hot list of targeted license

plate numbers. If a match between the captured license plate number and the hotlist occurs, the

vehicle is alerted.




                                                14
         Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 15 of 23




                                          Figure 2: hot lists

Source: https://rekorsystems.com/solutions/lprmobile/

        45.     Rekor’s LPR camera system satisfies claim element 1(a) by performing the step

of: “providing or operating the surveillance vehicle with a camera system disposed to capture

information on each of the target vehicles regardless of whether the target vehicles are in a same

lane as the surveillance vehicle, or in left or right adjacent lanes to that of the surveillance

vehicle, while the surveillance and the target vehicles are all moving.” For example, Rekor’s

LPR camera system scans each license plate of target vehicles in multiple lanes of traffic. An

image of the license plate is captured, and the license plate scan data is saved. With two cameras,

Rekor’s LPR camera system captures license plate information from the target vehicle, without

the need for operator input, regardless of whether the target vehicle is in the same lane or an




                                                  15
        Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 16 of 23



adjacent lane to the vehicle. Moreover, Rekor’s LPR camera system allows the capturing of

license plate information while the surveillance vehicle and target vehicle are both moving.




                                  Figure 3: multiple cameras

Source: https://rekorsystems.com/solutions/lprmobile/




                                    Figure 4: multiple lanes

Source: https://rekorsystems.com/solutions/lprmobile/




                                               16
          Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 17 of 23



       46.     Rekor’s LPR camera system satisfies claim element 1(b) by performing the step

of: “providing or operating the surveillance vehicle with a computer programmed to use the

license plate information to determine license plate numbers for each of the target vehicles, and

alert an operator of the surveillance vehicle only upon discovering that there is a potential

problem related to one of the target vehicles, all without a need for input from the operator.” For

example, Rekor’s LPR camera system automatically scans license plate images to determine the

license plate numbers of multiple vehicles at once.




                            Figure 5: multiple license plates at once

Source: https://rekorsystems.com/solutions/lprmobile/

       47.     Accordingly, every element of claim 1 is satisfied by Rekor’s LPR camera

system.

       48.     InnoBrilliance is entitled to recover damages adequate to compensate it for such

infringement in an amount no less than a reasonable royalty under 35 U.S.C. § 284.




                                                 17
         Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 18 of 23



                             COUNT III: INFRINGEMENT OF THE ’870 PATENT

        49.     InnoBrilliance incorporates the above paragraphs herein by reference.

        50.     Direct Infringement. Rekor has been and continues to directly infringe at least

claim 1 of the ’870 Patent in this District and elsewhere in the United States by selling a vehicle

(“LPR”) vehicle system.

        51.     In particular, Rekor sells the LPR Camera System to surveil vehicles and to

capture images of license plates (“Rekor’s LPR camera system”).

        52.     Rekor’s LPR camera system satisfies the preamble of claim 1: “a system for

alerting an operator of a surveillance vehicle moving in a first lane, with respect to (a) a first

license plate on a first target vehicle traveling in the first lane in front of the surveillance vehicle,

(b) a second license plate on a second target vehicle traveling in a second lane to the left of the

surveillance vehicle, (c) a third license plate on a third target vehicle traveling in a third lane to

the right of the surveillance vehicle, and (d) a fourth license plate on a fourth target vehicle

traveling in the first lane behind the surveillance vehicle.”

        53.     For example, Rekor’s LPR camera system surveils vehicles and captures license

plate images. The LPR camera system scans each license plate image to determine the license

plate number.




                                               Figure 1

Source: https://rekorsystems.com/solutions/lprmobile/


                                                   18
         Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 19 of 23




        54.     For example, Rekor’s LPR camera system allows the capturing of license plate

information while the surveillance vehicle and target vehicle are both moving. See Figure 1.

        55.     The captured license plate number is compared to a hot list of targeted license

plate numbers. If a match between the captured license plate number and the hot list occurs, the

vehicle is alerted.




                                         Figure 2: hot lists

        56.     Rekor’s LPR camera system satisfies claim element 1(a): “at least a first camera

mounted on the surveillance vehicle, collectively figured to autonomously capture images of

each of the license plates.” For example, Rekor’s LPR camera system scans each license plate of

target vehicles, including at least four target vehicles, in up to five lanes of traffic. An image of

the license plate is captured, and the license plate scan data is saved. With multiple cameras,

Rekor’s LPR camera system captures license plate information from the target vehicle, without


                                                  19
        Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 20 of 23



the need for operator input, regardless of whether the target vehicle is in the same lane or an

adjacent lane to the vehicle. Moreover, Rekor’s LPR camera system allows the capturing of

license plate information while the surveillance vehicle and target vehicle are both moving.




                                   Figure 3: multiple cameras

Source: https://rekorsystems.com/solutions/lprmobile/




                                     Figure 4: multiple lanes




                                                 20
         Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 21 of 23



Source: https://rekorsystems.com/solutions/lprmobile/

       57.     For example, Rekor’s LPR camera system automatically scans license plate

images to determine the license plate numbers of multiple vehicles at once.




                             Figure 5: multiple license plates at once

Source: https://rekorsystems.com/solutions/lprmobile/

       58.     Rekor’s LPR camera system satisfies claim element 1(b): “at least one processor

carried by the surveillance vehicle that autonomously applies character recognition to the images

to determine corresponding license plate numbers, and to autonomously alert the operator when

any one of the license plate numbers matches an entry in a database relating to a possible law

enforcement-related problem.” For example, Rekor’s LPR camera system allows the capturing of

license plate information while the surveillance vehicle and target vehicle are both moving. See

Figure 1. The captured license plate number is compared to a hot list of targeted license plate

numbers. If a match between the captured license plate number and the hot list occurs, the

vehicle is alerted. See Figure 2.




                                                21
          Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 22 of 23



        59.     Accordingly, every element of claim 1 is satisfied by Rekor’s LPR camera

system.

        60.     InnoBrilliance is entitled to recover damages adequate to compensate it for such

infringement in an amount no less than a reasonable royalty under 35 U.S.C. § 284.

                                                JURY DEMAND

        61.     Under Rule 38(b) of the Federal Rules of Civil Procedure, InnoBrilliance

respectfully requests a trial by jury on all issues so triable.

                                             PRAYER FOR RELIEF

WHEREFORE, InnoBrilliance asks this Court to enter judgment against Rekor, granting the

following relief:

       A.      A declaration that Rekor has infringed the Patents-in-Suit;

       B.      An award of damages to compensate InnoBrilliance for Rekor’s direct

               infringement of the Patents-in-Suit;

       C.      An award of damages, including trebling of all damages, sufficient to remedy

               Rekor’s infringement of the Patents-in-Suit under 35 U.S.C. § 284;

       D.      An accounting of all damages not presented at trial;

       E.      A declaration that this case is exceptional, and an award to InnoBrilliance of

               reasonable attorneys’ fees, expenses and costs under 35 U.S.C. § 285;

       F.      An award of prejudgment and post-judgment interest; and

       G.      Such other relief as this Court or jury may deem proper and just.




                                                   22
        Case 8:19-cv-02334-PWG Document 1 Filed 08/14/19 Page 23 of 23



 Dated: August 14, 2019            Respectfully submitted,

                                   Chad Murchison
                                   Peter Schurig
                                   Setliff Law, P.C.
                                   4940 Dominion Boulevard
                                   Glen Allen, VA 23060
                                   (804) 377-1260
                                   cmurchison@setlifflaw.com
                                   pschurig@setlifflaw.com

                                   Isaac Rabicoff(Pro Hac Vice admission pending)
                                   Rabicoff Law LLC
                                   73 W Monroe St
                                   Chicago, IL 60603
                                   (773) 669-4590
                                   isaac@rabilaw.com

                                   Counsel for Plaintiff
                                   InnoBrilliance, LLC,




                                  CERTIFICATE OF SERVICE

The undersigned certifies that a copy of the foregoing document was served on all parties who

have appeared in this case on August 14, 2019, via the Court's CM/ECF system.


                             /s/ Chad Murchison
                             Chad Murchison




                                               23
